Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7-12, 14-16 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments on 08/17/2021 the best available art remains the motor vehicle door lock taught by Kunst (DE 102008034640 A1).  Regarding claim 1, while Kunst teaches a motor vehicle door lock including a catch and pawl having a bearing pin and a bearing sleeve, Kunst fails to disclose the newly amended limitation.  Kunst does not teach wherein one of the at least two sleeve elements has a first base area having a n outer perimeter that is equal in shape and size relative to an outer second sleeve element perimeter.  Kunst teaches a different shape and size for the outer perimeter of the plug receptacle which allows this to lock the receptacle in place.  It would not have been obvious to one of ordinary skill in the art to modify the invention of Kunst to include this limitation as the different shapes and sizes are what allows the receptacle of Kunst to clasp together.  
Claims 3-5, 7-12, 14-16 are allowable for depending upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675